Ibach, P. J.
This is an attempted appeal from a judgment rendered in favor of appellee, defendant below, on February 26, 1916. Appellees appear specially and' move the court to dismiss the appeal on the ground that the appeal was not taken within the time allowed by statute.
The transcript with the assignment of errors was not filed in this court until August 25, 1916, more than 180 days from the time the judgment was rendered. Section 672 Burns 1914, Acts 1913 p. 65, provides: “Appeals in all cases hereafter tried must be taken within one hundred eighty (180) days from the time the judgment is rendered.” It has been held that where a mo*138tion for new trial is filed the limitation begins to run from the time of the overruling of such motion. In this case, however, the questions sought to be presented arise on the exceptions to the conclusions of law and no motion for new trial was filed. It follows that the appeal is not taken within time and this court is without jurisdiction to entertain the appeal. Shay v. Horn (1914), 57 Ind. App. 116, 106 N. E. 544; Thomas v. Thomas (1915), 61 Ind. App. 101, 110 N. E. 573. Appeal dismissed.
Note. — Reported in 115 N. E. 337.